Citation Nr: 0507625	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-31 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia, and, if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. G.D.K., and P.B.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating determination of the 
Philadelphia Regional Office and Insurance Center (ROIC) of 
the Department of Veterans Affairs (VA).  The ROIC determined 
that new and material evidence adequate to reopen a claim for 
service-connection for schizophrenia had not been submitted.  

During the pending appeal, a Decision Review Officer (DRO) 
determined that new and material evidence had been received 
and the claim was reopened; however, entitlement to service 
connection for an acquired psychiatric disorder remained 
denied.   

The veteran presented testimony at a Travel Board hearing in 
January 2005 before the undersigned Veterans Law Judge.  He 
was accompanied by his sister, P.B., who bears a power of 
attorney to assist him in handling his personal affairs and 
testified on his behalf, and by Dr. G.D.K., Ph.D., who 
offered sworn testimony in support of the veteran's claim.  A 
copy of the hearing transcript is attached to the claims 
file.

As discussed below, the issue of entitlement to service 
connection for schizophrenia is reopened herein.  Further 
development is needed, however, and this issue is being 
remanded to the ROIC via the Veterans Benefits Administration 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
provide notification when further action is required on the 
part of the appellant. 


FINDINGS OF FACT

1.  In a March 1971 rating decision, the RO denied 
entitlement to service connection for schizophrenia.  The 
veteran did not appeal that decision, and it became final.  

2.  Evidence received since the final March 1971 RO decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for schizophrenia.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for schizophrenia has been received, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified in laws and regulations at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2004) redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102 and 5103; 38 C.F.R. § 3.159(b).

Here, the RO notified the appellant by letter dated in 
October 2001 of the evidence needed to substantiate his 
claim, as well as VA's duty to assist in obtaining evidence.  
Further, the claims file reflects that the September 2003 
statement of the case contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Given the 
favorable outcome below, no conceivable prejudice to the 
appellant could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

II.  Pertinent legal criteria on finality and materiality

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.302.  
Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based upon evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 has been amended, and 
that the standard for finding new and material evidence has 
changed as a result.  However, this change is not applicable 
in the present case because the appellant's present claim was 
not filed on or after August 29, 2001, which was the 
effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629-30 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

III.  Analysis

The veteran seeks entitlement to service connection for 
schizophrenia.  In this case, however, service connection for 
schizophrenia, paranoid type, was previously denied by the RO 
in March 1971.  The RO also denied entitlement to service 
connection for anxiety reaction.  Although the veteran 
initiated an appeal by filing an NOD, he did not respond to 
the RO's SOC, and that decision became final.  The copy of 
the rating decision provided to him in March 1971 advised him 
that the denial was based upon the service medical records 
being negative for any nervous condition, and other evidence 
showing that he had been seen post-service at a college 
Mental Hygiene Clinic from July to August 1968, for an acute 
anxiety reaction; admitted to a psychiatric institute in 
Pennsylvania from September 1969 to February 1970, where he 
was diagnosed with schizophrenia, latent type; and admitted 
to a VA Hospital from September 1970 to November 1970, where 
he was diagnosed with schizophrenia, paranoid type.  The 
denial was also based upon a medical opinion from the 
Director at the VA Outpatient Clinic in Philadelphia, who 
advised that the anxiety reaction diagnosed in July 1968 was 
actual, and that the veteran was not manifesting a psychosis.  

A previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  
Therefore, although the VAROIC in Philadelphia reopened the 
claim and then decided the claim on the merits, the issue 
before the Board is as stated on the first page of the 
present decision.

The evidence received into the record since the March 1971 
determination that denied the claim of entitlement to service 
connection for schizophrenia includes statements and 
testimony from the veteran about his disability.  The Board 
does not discount the veteran's own statements, particularly 
as he has worked as a medic in service.  See Pond v. West, 12 
Vet. App. 341 (1999).  However, there is no evidence of 
record that the veteran possesses any particular expertise 
concerning psychiatric disorders.  See Black v. Brown, 10 
Vet. App. 279, 284; cf. Goss v. Brown, 9 Vet. App. 109, 113-
115 (1996). 

Dr. H.A.D. wrote in May 1982 to another doctor that he had 
interviewed the veteran in May 1982 for a psychiatric 
evaluation.  This occurred as a result of an injury in a 
traffic accident that occurred in April 1982.  Dr. H.A.D.'s 
opinion was that the veteran suffered post-traumatic stress 
disorder precipitated by the April 1982 automobile accident.  
A letter dated in October 2000 states that the veteran was 
seen at a Family Services facility in Pennsylvania from 
August 1968 to April 1969, and records for that period are no 
longer available.  He was referred to a psychiatric institute 
for further evaluation and treatment.  He then saw the writer 
of the letter, a social worker, weekly from December 1991 to 
June 1993 and from January 1996 to the date of the letter.  
The diagnosis was Schizophrenia, Residual Type.

VA outpatient treatment records covering a period from March 
1994 to July 2001 show that the veteran was seen first on a 
monthly basis and then on a bi-weekly and later, weekly basis 
for individual therapy sessions.  Records from a psychiatric 
institute show that the veteran went for supportive therapy 
from August 1993 to June 1994, when he stopped attending.  
The final diagnosis was Personality Disorder, Not Otherwise 
Specified.  This evidence was not of record previously, but 
is cumulative in showing a psychiatric disorder, and does not 
provide a link between a current psychiatric disorder and 
service.  Therefore it is not probative of the issue at hand, 
which is incurrence in service.   

Lay statements from the veteran's mother and sister have 
described behavior of the veteran observed since his 
discharge from service to the present time.  A lay statement 
from a former fiancée contained her observations of the 
veteran's behavior for approximately one year post service.  
Although we acknowledge the laypersons' observations of 
symptomatology and find the statements credible, 
nevertheless, in this case, they have not been shown to 
reflect the professional expertise necessary to provide 
meaningful evidence regarding a causal relationship between 
the veteran's schizophrenia and his active military service.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the lay statements, although 
corroborated by the medical evidence that the veteran has a 
psychiatric condition, are not pertinent to developing the 
veteran's claim of service connection for schizophrenia.  

A December 1977 letter from Dr. C.B. to an attorney indicated 
that the veteran had been first seen in 1968, when he sought 
treatment at a psychiatric institute.  
Dr. C.B. saw the veteran for several months prior to his 
hospitalization on the in-patient unit.  He had more recently 
been seen in September 1977 for six visits regarding having 
drugs in his possession, his need for drugs, and his 
emotional conflicts.  Evaluation showed no evidence of any 
psychotic symptomatology.  Dr. C.B. wrote that the 
"emotional problems suffered by [the veteran] certainly have 
a very early onset, but the acute problems which emerged in 
1967-68 were most likely precipitated by his experiences in 
Vietnam and his brother's suicide."

A May 2001 letter from Dr. G.D.K., a VA psychologist, states 
that there was documentation which supported the veteran's 
claim that his psychiatric condition was caused by, or at the 
very least began during his military service.  Dr. G.D.K. 
wrote in April 2003 that, in his opinion, the veteran's 
disorder was and always has been schizophrenia, as first 
manifested while on duty in Vietnam.

Dr. G.D.K. also testified at the January 2005 Travel Board 
hearing.  He conceded that he had not seen the claims file, 
but stated that he had seen some of the evidence, and that he 
had treated the veteran for approximately 15 years until he 
went into private practice in 2003.  Dr. G.D.K. further 
testified that, in his opinion, there was a connection 
between what appeared nebulous in service at first, then 
matured into a diagnosable schizophrenic disorder.  

In the Board's opinion, the additional medical evidence from 
Dr. C.B. and Dr. G.D.K., presumed credible, when viewed with 
that previously of record, is new and material evidence as 
defined by the regulation, is not cumulative and redundant, 
and is so significant as to warrant reconsideration of the 
merits of the claim on appeal.  This is particularly true in 
view of the low threshold required to establish new and 
material evidence under the Hodge precedent, supra.  38 
C.F.R. § 3.156(a) (prior to August 29, 2001).  Accordingly, 
we concur with the RO's finding in this regard, and the claim 
may be reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the 
appellant's claim of entitlement to service connection for 
schizophrenia is reopened, and the appeal is, to that extent, 
granted.


REMAND

As discussed above, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  VA has published 
regulations implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

VA's duty to assist the claimant includes obtaining medical 
records and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim. 38 C.F.R. 
§ 3.159(c)(4) (2003).  Having determined that there is new 
and material evidence to reopen the appellant's claim, the 
Board believes that further development of medical evidence 
is necessary to decide this claim on the merits.

At the veteran's hearing in January 2005, he testified that 
he has been in receipt of Social Security Administration 
(SSA) disability benefits based upon his psychiatric 
condition.  The Court has interpreted VA's duty to assist to 
include requesting information and records from the SSA which 
were relied upon in any disability determination.  See Hayes 
v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370, 372 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  Consequently, those 
records must be obtained and associated with the claims file 
prior to final adjudication of the veteran's claim.

The ROIC noted in a deferred rating decision in April 2003 
that, on the veteran's application for compensation in June 
1970, he indicated having been treated at the 12th Evacuation 
Hospital in Vietnam in October 1966 for insomnia and anxiety 
reaction.  The ROIC noted that the service medical records 
show that the veteran was at the 12th Evacuation Hospital in 
September 1966, October 1966, and in November 1966, but the 
reason was not shown.  A request was to have been made for 
Mental Health Clinic records for those dates as well as all 
clinical records from that hospital.  A request was made, 
however, for clinical records, "inpatient clinical 
records," and the response was that no records were located.  
As the request did not specify Mental Health Clinic records, 
another request should be made for such records.  Our review 
of the service medical records shows that treatment in 
November 1966 was for an upper respiratory infection.  
Accordingly, the ROIC should make an another attempt to 
secure the veteran's service medical records relating to 
treatment at a Mental Health Clinic at the 12th Evacuation 
Hospital in September 1966 and October 1966.  

The Board notes that a negative reply was received to an 
earlier request for records from the Women's Medical College 
Hospital of Pennsylvania.  However, that request was for 
records from March 1969 to August 1969.  The 1977 letter from 
Dr. C.B. indicates treatment in 1968, so the ROIC should make 
a request to obtain records of treatment in 1968.   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The ROIC should request Mental Health 
Clinic records for treatment in September 
1966 and October 1966 at the 12th Evacuation 
Hospital in Vietnam.  

2.  After obtaining any necessary 
authorization, the ROIC should obtain from 
the Social Security Administration the 
records pertinent to the appellant's claim 
for Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim. 

3.  After obtaining any necessary 
authorization, the ROIC should request the 
medical records from Women's Medical 
College Hospital of Pennsylvania for 
treatment in 1968 by Dr. C.B. 

4.  After completing the foregoing action 
to the extent possible, the RO should 
schedule the veteran for a psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disorder.  The examiner(s) should be 
requested to express an opinion as to the 
following:

a.  First, indicate the diagnosis of the 
veteran's current psychiatric 
disorder(s), if any.  

b.  It would be most helpful if the 
examiner would express the required 
opinions in a manner responsive to the 
following format: 

(1)  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's 
current psychiatric disorder(s), if 
any, began or was/were aggravated in 
service, or is it unlikely (i.e., less 
than a 50-50 degree of probability)?

(2)  Did the veteran's acute anxiety 
reaction, shown post-service in July 
and August 1968, develop into 
schizophrenia?

(3)  Note:  The term "as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

c.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.  The claims 
folder, to include a copy of this Remand 
and all additional records obtained, must 
be made available to the medical examiner 
in order that he or she may review 
pertinent aspects of the veteran's 
service and medical history.  The 
examiner should state that the claims 
file was reviewed.  A rationale should be 
provided for all opinions expressed.

5.  After the above has been accomplished, 
and after undertaking any other development 
deemed essential, the RO should 
readjudicate the claimant's claim with 
consideration of any additional evidence 
added to the record subsequent to the 
October 2003 supplemental statement of the 
case.  If any of the benefits sought on 
appeal remain denied, the claimant and his 
representative, if any, should be provided 
a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


